Name: Decision of the EEA Joint Committee No 82/97 of 12 November 1997 amending Annex VI (Social Security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  labour market;  social protection
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/11 DECISION OF THE EEA JOINT COMMITTE No 82/97 of 12 November 1997 amending Annex VI (Social Security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 2/97 (1); Whereas the adaptations to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (2), to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 (3) and to certain Decisions of the Administrative Commission of the European Communities on Social Security for Migrant Workers made by Chapter IV, A of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (4) are to be incorporated into the Agreement; Whereas, for the purposes of clarity it is necessary to update Annex VI in its entirety; whereas, for that purpose, not only those sections that are amended as of the date of entry into force of this Decision but also those sections that have already been amended and the unchanged sections should be included in a single text; HAS DECIDED AS FOLLOWS: Article 1 The text of Annex VI to the Agreement shall be replaced by the text attached to this Decision. Article 2 The texts of the adaptations to Council Regulations (EEC) No 1408/71 and No 574/72 and to the Decisions of the Administrative Commission of the European Communities on Social Security for Migrant Workers No 117, No 118, No 135, No 136 and No 150 made by Chapter IV, A of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 13 November 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 85, 27.3.1997, p. 67. (2) OJ L 149, 5.7.1971, p. 2. (3) OJ L 74, 27.3.1972, p. 1. (4) OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1. ANNEX VI SOCIAL SECURITY INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of the EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS I. For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Iceland, Liechtenstein and Norway. II. In applying the provisions of the acts referred to in this Annex for the purposes of the present Agreement, the rights and duties conferred upon the Administrative Commission on Social Security for Migrant Workers attached to the EC Commission and the rights and duties conferred upon the Audit Board attached to the said Administrative Commission shall be assumed, according to the provisions of Part VII of the Agreement, by the EEA Joint Committee. ACTS REFERRED TO 1. 371 R 1408: Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, as updated by:  383 R 2001: Council Regulation (EEC) No 2001/83 of 2 June 1983 (OJ L 230, 22.8.1983, p. 6), and subsequently amended by:  385 R 1660: Council Regulation (EEC) No 1660/85 of 13 June 1985 (OJ L 160, 20.6.1985, p. 1),  385 R 1661: Council Regulation (EEC) No 1661/85 of 13 June 1985 (OJ L 160, 20.6.1985, p. 7),  1 85 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 170),  386 R 3811: Council Regulation (EEC) No 3811/86 of 11 December 1986 (OJ L 355, 16.12.1986, p. 5),  389 R 1305: Council Regulation (EEC) No 1305/89 of 11 May 1989 (OJ L 131, 13.5.1989, p. 1),  389 R 2332: Council Regulation (EEC) No 2332/89 of 18 July 1989 (OJ L 224, 2.8.1989, p. 1),  389 R 3427: Council Regulation (EEC) No 3427/89 of 30 October 1989 (OJ L 331, 16.11.1989, p. 1),  391 R 2195: Council Regulation (EEC) No 2195/91 of 25 June 1991 (OJ L 206, 29.7.1991, p. 2),  392 R 1247: Council Regulation (EEC) No 1247/92 of 30 April 1992 (OJ L 136, 19.5.1992, p. 1),  392 R 1248: Council Regulation (EEC) No 1248/92 of 30 April 1992 (OJ L 136, 19.5.1992, p. 7),  392 R 1249: Council Regulation (EEC) No 1249/92 of 30 April 1992 (OJ L 136, 19.5.1992, p. 28),  393 R 1945: Council Regulation (EEC) No 1945/93 of 30 June 1993 (OJ L 181, 23.7.1993, p. 1),  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1),  395 R 3095: Council Regulation (EC) No 3095/95 of 22 December 1995 (OJ L 335, 30.12.1995, p. 1),  395 R 3096: Council Regulation (EC) No 3096/95 of 22 December 1995 (OJ L 335, 30.12.1995, p. 10). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The third subparagraph of Article l(j) shall not apply; (b) As regards old age benefits and survivor's benefits, Article 49 shall apply with effect from 1 January 1994; (c) In Article 88, the words Article 106 of the Treaty shall be replaced by the words Article 41 of the EEA Agreement; (d) Article 94(9) shall not apply; (e) Article 95b shall not apply; (f) Article 96 shall not apply; (g) Article 100 shall not apply; (h) The following shall be added to Annex I(I): P. ICELAND Any person who is an employed or self-employed person within the meaning of the provisions relating to the occupational injuries insurance in the Social Security Act shall be considered respectively as employed or self-employed within the meaning of Article l(a)(ii) of the Regulation. Q. LIECHTENSTEIN Does not apply. R. NORWAY Any person who is an employed or self-employed person within the meaning of the National Insurance Act shall be considered respectively as employed or self-employed within the meaning of Article 1 (a)(ii) of the Regulation.; (i) The following shall be added to Annex I(II): P. ICELAND For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a child under the age of 25. Q. LIECHTENSTEIN For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a dependent child under the age of 25. R. NORWAY For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a child under the age of 25.; (j) The following shall be added to Annex II(I): P. ICELAND Does not apply. Q. LIECHTENSTEIN Does not apply. R. NORWAY Does not apply.; (k) The following shall be added to Annex II(II): P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY (a) Lump sum grants payable at childbirth pursuant to the National Insurance Act; (b) Lump sum grants payable at adoption pursuant to the National Insurance Act.; (l) The following shall be added to Annex II(III): P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY None.; (m) The following shall be added to Annex IIa: P. ICELAND None. Q. LIECHTENSTEIN (a) Allowances for widowers (Law on the granting of allowances for widowers of 25 November 1981). (b) Allowances for blind persons (Law on the granting of allowances for blind persons of 17 December 1970). (c) Maternity allowances (Law on the granting of maternity allowances of 25 November 1981). (d) Supplementary benefits to the old age, survivors' and invalidity insurance Law on supplementary benefits to the old age, survivors' and invalidity insurance of 10 December 1965 as revised on 12 November 1992). (e) Helplessness allowance (Law on supplementary benefits to the old age, survivors' and invalidity insurance of 10 December 1965 as revised on 12 November 1992). R. NORWAY (a) Basic benefit and attendance benefit in accordance with Article 8-2 of the National Insurance Act of 17 June 1966 No 12 to cover extra expenses or the need for special attention, nursing or domestic help incurred by the disability, except for instances where the beneficiary is drawing old-age, disability or survivors' pensions from the National Insurance Scheme. (b) Guaranteed minimum supplementary pension to persons who are born disabled or become disabled at an early age in accordance with Articles 7-3 and 8-4 of the National Insurance Act of 17 June 1966 No 12. (c) Child care benefit and educational benefit to surviving spouse in accordance with Articles 10-2 and 10-3 of the National Insurance Act of 17 June 1966 No 12.; (n) The following shall be added to Annex III(A): 106. ICELAND  BELGIUM No convention. 107. ICELAND  DENMARK Article 10 of the Nordic Convention on social security of 15 June 1992. 108. ICELAND  GERMANY No convention. 109. ICELAND  SPAIN No convention. 110. ICELAND  FRANCE No convention. 111. ICELAND  GREECE No convention. 112. ICELAND  IRELAND No convention. 113. ICELAND  ITALY No convention. 114. ICELAND  LUXEMBOURG No convention. 115. ICELAND  NETHERLANDS No convention. 116. ICELAND  AUSTRIA No convention. 117. ICELAND  PORTUGAL No convention. 118. ICELAND  FINLAND Article 10 of the Nordic Convention on social security of 15 June 1992. 119. ICELAND  SWEDEN Article 10 of the Nordic Convention on social security of 15 June 1992. 120. ICELAND  UNITED KINGDOM No convention. 121. ICELAND  LIECHTENSTEIN No convention. 122. ICELAND  NORWAY Article 10 of the Nordic Convention on social security of 15 June 1992. 123. LIECHTENSTEIN  BELGIUM No convention. 124. LIECHTENSTEIN  DENMARK No convention. 125. LIECHTENSTEIN  GERMANY Article 4(2) of the Convention on social security of 7 April 1977 as amended by the Complementary Convention No 1 of 11 August 1989 as regards the payment of cash benefits to persons residing in a third State. 126. LIECHTENSTEIN  SPAIN No convention. 127. LIECHTENSTEIN  FRANCE No convention. 128. LIECHTENSTEIN  GREECE No convention. 129. LIECHTENSTEIN  IRELAND No convention. 130. LIECHTENSTEIN  ITALY Article 5, second sentence, of the Convention on social security of 11 November 1976 as regards the payment of cash benefits to persons residing in a third State. 131. LIECHTENSTEIN  LUXEMBOURG No convention. 132. LIECHTENSTEIN  NETHERLANDS No convention. 133. LIECHTENSTEIN  AUSTRIA Article 4 of the Convention on social security of 26 September 1968 as amended by the Complementary Conventions No 1 of 16 May 1977 and No 2 of 22 October 1987 as regards the payment of cash benefits to persons residing in a third State. 134. LIECHTENSTEIN  PORTUGAL No convention. 135. LIECHTENSTEIN  FINLAND No convention. 136. LIECHTENSTEIN  SWEDEN No convention. 137. LIECHTENSTEIN  UNITED KINGDOM No convention. 138. LIECHTENSTEIN  NORWAY No convention. 139. NORWAY  BELGIUM No convention. 140. NORWAY  DENMARK Article 10 of the Nordic Convention on social security of 15 June 1992. 141. NORWAY  GERMANY No convention. 142. NORWAY  SPAIN No convention. 143. NORWAY  FRANCE None. 144. NORWAY  GREECE Article 16(5) of the Convention on social security of 12 June 1980. 145. NORWAY  IRELAND No convention. 146. NORWAY  ITALY None. 147. NORWAY  LUXEMBOURG None. 148. NORWAY  NETHERLANDS Article 5(2) of the Convention on social security of 13 April 1989. 149. NORWAY  AUSTRIA (a) Article 5(2) of the Convention on social security of 27 August 1985. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 150. NORWAY  PORTUGAL Article 6 of the Convention on social security of 5 June 1980. 151. NORWAY  FINLAND Article 10 of the Nordic Convention on social security of 15 June 1992. 152. NORWAY  SWEDEN Article 10 of the Nordic Convention on social security of 15 June 1992. 153. NORWAY  UNITED KINGDOM None.; (o) The following shall be added to Annex III(B): 106. ICELAND  BELGIUM No convention. 107. ICELAND  DENMARK None. 108. ICELAND  GERMANY No convention. 109. ICELAND  SPAIN No convention. 110. ICELAND  FRANCE No convention. 111. ICELAND  GREECE No convention. 112. ICELAND  IRELAND No convention. 113. ICELAND  ITALY No convention. 114. ICELAND  LUXEMBOURG No convention. 115. ICELAND  NETHERLANDS No convention. 116. ICELAND  AUSTRIA No convention. 117. ICELAND  PORTUGAL No convention. 118. ICELAND  FINLAND None. 119. ICELAND  SWEDEN None. 120. ICELAND  UNITED KINGDOM None. 121. ICELAND  LIECHTENSTEIN No convention. 122. ICELAND  NORWAY None. 123 LIECHTENSTEIN  BELGIUM No convention. 124. LIECHTENSTEIN  DENMARK No convention. 125. LIECHTENSTEIN  GERMANY Article 4(2) of the Convention on social security of 7 April 1977 as amended by the Complementary Convention No 1 of 11 August 1989 as regards the payment of cash benefits to persons residing in a third State. 126. LIECHTENSTEIN  SPAIN No convention. 127. LIECHTENSTEIN  FRANCE No convention. 128. LIECHTENSTEIN  GREECE No convention. 129. LIECHTENSTEIN  IRELAND No convention. 130. LIECHTENSTEIN  ITALY Article 5, second sentence, of the Convention on social security of 11 November 1976 as regards the payment of cash benefits to persons residing in a third State. 131. LIECHTENSTEIN  LUXEMBOURG No convention. 132. LIECHTENSTEIN  NETHERLANDS No convention. 133. LIECHTENSTEIN  AUSTRIA Article 4 of the Convention on social security of 26 September 1968 as amended by the Complementary Conventions No 1 of 16 May 1977 and No 2 of 22 October 1987 as regards the payment of cash benefits to persons residing in a third State. 134. LIECHTENSTEIN  PORTUGAL No convention. 135. LIECHTENSTEIN  FINLAND No convention. 136. LIECHTENSTEIN  SWEDEN No convention. 137. LIECHTENSTEIN  UNITED KINGDOM No convention. 138. LIECHTENSTEIN  NORWAY No convention. 139. NORWAY  BELGIUM No convention. 140. NORWAY  DENMARK None. 141. NORWAY  GERMANY No convention. 142. NORWAY  SPAIN No convention. 143. NORWAY  FRANCE None. 144. NORWAY  GREECE None. 145. NORWAY  IRELAND No convention. 146. NORWAY  ITALY None. 147. NORWAY  LUXEMBOURG None. 148. NORWAY  NETHERLANDS Article 5(2) of the Convention on social security of 13 April 1989. 149. NORWAY  AUSTRIA (a) Articles 5(2) of the Convention on social security of 27 August 1985. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 150. NORWAY  PORTUGAL None. 151. NORWAY  FINLAND None. 152. NORWAY  SWEDEN None. 153. NORWAY  UNITED KINGDOM None.; (p) The following shall be added to Annex IV, heading A: P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY None. (q) The following shall be added to Annex IV, heading B: P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY None. (r) The following shall be added to Annex IV, heading C: P. ICELAND All applications for the old-age basic and supplementary pensions. Q. LIECHTENSTEIN All applications for ordinary pensions of the old-age, survivors' and invalidity insurances as well for old-age, survivors' and invalidity pensions of the occupational scheme so far as the regulations of the respective pension fund do not contain provisions concerning reduction. R. NORWAY All applications for old-age pensions, except pensions mentioned in Annex IV D.; (s) The following shall be added to Annex IV, heading D 2: (g) Norwegian disability pensions, also when converted into an old-age pension upon the reaching of the pensionable age, and all pensions (survivors' and old-age pensions) based on a deceased person's pension earnings.; (t) The following shall be added to Annex VI: P. ICELAND Where employment or self-employment in Iceland has terminated and the contingency occurs during employment or self-employment in another State to which this Regulation applies and where the disability pension of both the social security and the supplementary pension schemes (pension funds) in Iceland no longer includes the period between the contingency and the pensionable age (future periods), periods of insurance under the legislation of another State to which this Regulation applies shall be taken into consideration for the requirement of the future periods as if they were periods of insurance in Iceland. Q. LIECHTENSTEIN 1. Any employed or self-employed person who is no longer subject to the Liechtenstein legislation on invalidity insurance shall, for the purpose of Chapter 3 of Title III of the Regulation, be considered as insured under this insurance for the granting of an ordinary invalidity pension if: (a) either for the date on which the insurance risk materialises according to the provisions of the Liechtenstein legislation on invalidity insurance: (i) he benefits from rehabilitation measures provided under the invalidity insurance of Liechtenstein; or (ii) he is insured under the legislation on old age, survivors' or invalidity insurance of another State to which this Regulation applies; or (iii) he can establish a claim to pensions under the invalidity or old age insurance of another State to which this Regulation applies or if he receives such a pension; or (iv) he is incapable for work under the legislation of another State to which this Regulation applies and can establish a claim to benefits from the sickness or accident insurance of that State or if he receives such a benefit; or (v) he can establish a claim, due to unemployment, to cash benefits from the unemployment insurance of another State to which this Regulation applies or if he receives such a benefit; (b) or if he worked in Liechtenstein as a frontier worker and, within the three years immediately before the risk materialises according to the Liechtenstein legislation, he paid contributions under this legislation for at least twelve months; or (c) if he has to give up his employment or self-employment in Liechtenstein following an accident or illness, for as long as he stays in Liechtenstein; he shall be required to contribute on the same basis as a person without a gainful activity. 2. Notwithstanding the provisions of Article 10(2) of the Regulation, the vested benefit ( FreizÃ ¼gigkeitsleistung ) according to the Law on occupational benefits of 20 October 1987 will be paid in cash on request to an employed or self-employed person, being no longer submitted to the Liechtenstein legislation according to the provisions of Title II of the Regulation, if this person leaves the Liechtenstein and Swiss economic area definitively before 1 January 1998 and claims for the cash payment before 1 January 1998. R. NORWAY 1. The transitional provisions of the Norwegian legislation entailing a reduction of the insurance period which is required for a full supplementary pension for persons born before 1937 shall be applicable to persons covered by the Regulation provided that they have been residents of Norway, or engaged in gainful occupation as employed or self-employed in Norway, for such a number of years as is required after their sixteenth birthday and before 1 January 1967. This requirement shall be one year for each year the person's year of birth falls before 1937. 2. A person insured under the National Insurance Act who provides care to insured care-needing old, disabled or sick persons shall, according to prescribed conditions, be credited pension points for such periods. Likewise, a person who takes care of small children shall be credited pension points when staying in another State to which this Regulation applies than Norway provided that the person concerned is on parental leave under Norwegian labour law. 3. In so far as Norwegian survivors' or disability pension is payable under the Regulation, calculated in accordance with Article 46(2) and by applying Article 45, the provisions of Articles 8-1 section 3, 10-1 section 3 and 10-11 section 3 of the National Insurance Act by which a pension may be granted by making an exception from the general requirement of having been insured under the National Insurance Act during the last 12 months up to the contingency, shall not apply.; (u) The following shall be added to Annex VII: 13. Where a person resident in Iceland is self-employed in Iceland and gainfully employed in any other State to which this Regulation applies. 14. Where a person is self-employed in Liechtenstein and gainfully employed in any other State to which this Regulation applies. 15. Where a person resident in Norway is self-employed in Norway and gainfully employed in any other State to which this Regulation applies. 2. 372 R 0574: Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community, as updated by:  383 R 2001: Council Regulation (EEC) No 2001/83 of 2 June 1983 (OJ L 230, 22.8.1983, p. 6), and subsequently amended by:  385 R 1660: Council Regulation (EEC) No 1660/85 of 13 June 1985 (OJ L 160, 20.6.1985, p. 1),  385 R 1661: Council Regulation (EEC) No 1661/85 of 13 June 1985 (OJ L 160, 20.6.1985, p. 7),  1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 188),  386 R 513: Commission Regulation (EEC) No 513/86 of 26 February 1986 (OJ L 51, 28.2.1986, p. 44),  386 R 3811: Council Regulation (EEC) No 3811/86 of 11 December 1986 (OJ L 355, 16.12.1986, p. 5),  389 R 1305: Council Regulation (EEC) No 1305/89 of 11 May 1989 (OJ L 131, 13.5.1989, P. 1),  389 R 2332: Council Regulation (EEC) No 2332/89 of 18 July 1989 (OJ L 224, 2.8.1989, p. 1),  389 R 3427: Council Regulation (EEC) No 3427/89 of 30 October 1989 (OJ L 331, 16.11.1989, P. 1),  391 R 2195: Council Regulation (EEC) No 2195/91 of 25 June 1991 (OJ L 206, 29.7.1991, p. 2),  392 R 1248: Council Regulation (EEC) No 1248/92 of 30 April 1992 (OJ L 136, 19.5.1992, p. 7),  392 R 1249: Council Regulation (EEC) No 1249/92 of 30 April 1992 (OJ L 136, 19.5.1992, p. 28),  393 R 1945: Council Regulation (EEC) No 1945/93 of 30 June 1993 (OJ L 181, 23.7.1993, p. 1),  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1),  395 R 3095: Council Regulation (EC) No 3095/95 of 22 December 1995 (OJ L 335, 30.12.1995, p. 1),  395 R 3096: Council Regulation (EC) No 3096/95 of 22 December 1995 (OJ L 335, 30.12.1995, p. 10). The provisons of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Annex 1: P. ICELAND 1. HeilbrigÃ °is- og tryggingamÃ ¡larÃ ¡Ã °herra (Minister of Health and Social Security), ReykjavÃ ­k 2. FÃ ©lagsmÃ ¡larÃ ¡Ã °herra (Minister of Social Affairs), ReykjavÃ ­k 3. FjÃ ¡rmÃ ¡larÃ ¡Ã °herra (Minister of Finance), ReykjavÃ ­k Q. LIECHTENSTEIN Die Regierung des FÃ ¼rstentums Liechtenstein (the Government of the Principality of Liechtenstein), Vaduz R. NORWAY 1. Sosial- og helsedepartementet (the Ministry of Health and Social Affairs), Oslo 2. Kommunal- og arbeidsdepartementet (the Ministry of Local Government and Labour), Oslo 3. Barne- og familiedepartementet (the Ministry of Children and Family Affairs), Oslo 4. Justisdepartementet (the Ministry of Justice), Oslo 5. Utenriksdepartementet (the Ministry of Foreign Affairs), Oslo.; (b) The following shall be added to Annex 2: P. ICELAND 1. For all contingencies except unemployment benefits and family benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k 2. For unemployment benefits: AtvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskrifstofan (the Unemployment Insurance Fund), ReykjavÃ ­k 3. For family benefits: (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), ReykjavÃ ­k Q. LIECHTENSTEIN 1. Sickness and maternity:  the Recognized Sickness Insurance Fund with which the person concerned is insured; or  the Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Invalidity: (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: the pension fund to which the last employer is affiliated 3. Old-age and death (pensions) (a) Old age and survivors' insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' Insurance of Liechtenstein) (b) Occupational scheme: the pension fund to which the last employer is affiliated 4. Accidents at work and occupational diseases:  the accident insurance fund with which the person concerned is insured; or  the Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 5. Unemployment: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 6. Family benefits: Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) R. NORWAY 1. Unemployed benefits Arbeidsdirektoratet, Oslo, fylkesarbeidskontorene og de lokale arbeidskontorer pÃ ¥ bostedet eller oppholdsstedet (the Directorate of Labour, Oslo, the regional labour offices and the local labour offices at the place of residence or at the place of stay) 2. All other benefits under the Norwegian National Insurance Act: Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo 3. Family allowances: Rikstrygdeverket (the National Insurance Administration), Oslo and Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo 4. Pension insurance scheme for seafarers: Pensjonstrygden for sjÃ ¸menn (the Pension Insurance for Seafarers), Oslo 5. Act of 16 June 1989 on Industrial Injury Insurance (lov av 16. juni 1989 om yrkesskadeforsikring) The insurer by whom the employer is insured. If not insured, Yrkesskadeforsikringsforeningen (the Industrial Injury Insurance Association), Oslo 6. Guarantee scheme for social security entitlements pursuant to section 32 of the Seamen's Act of 30 May 1975 (sjÃ ¸mannsloven av 30. mai 1975) The insurer by whom the employer is insured.; (c) The following shall be added at the end of Annex 3: P. ICELAND 1. Sickness, maternity, invalidity, old-age, death, accidents at work and occupational diseases: Tryggingastofnun rikisins (the State Social Security Institute), ReykjavÃ ­k 2. Unemployment benefits: AtvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskrifstofan (the Unemployment Insurance Fund), ReykjavÃ ­k 3. Family benefits: (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), ReykjavÃ ­k Q. LIECHTENSTEIN 1. Sickness, maternity, accidents at work and occupational diseases, unemployment Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Old age and death (a) Old age and survivors' insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old-Age and Survivors' Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 3. Invalidity (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 4. Family benefits: Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) R. NORWAY 1. De lokale arbeidskontor og trygdekontor pÃ ¥ bostedet eller oppholdsstedet (the local labour and insurance offices of the place of residence or the place of stay) 2. Act of 16 June 1989 on Industrial Injury Insurance (lov av 16 juni 1989 om yrkesskadeforsikring): The insurer by whom the employer is insured. If not insured: Yrkesskadeforsikrings-foreningen (the Industrial Injury Insurance Association), Oslo 3. Guarantee scheme for social security entitlements pursuant to section 32 of the Seamen's Act of 30 May 1975 (sjÃ ¸mannsloven av 30. mai 1975): Employees may contact the employer at the place of service, i.e. on board ship. From the place of residence or stay the employee must contact the insurer by whom the employer is insured.; (d) The following shall be added to Annex 4 under K. AUSTRIA at the end of paragraph 2: (c) Dealing with Liechtenstein: LandesgeschÃ ¤ftsstelle Vorarlberg des Arbeitsmarktservice (Regional Office Vorarlberg of the Labour Market Service), Bregenz; (e) The following shall be added to Annex 4 under K. AUSTRIA at the end of paragraph 3(b): (iii) relations with Liechtenstein: LandesgeschÃ ¤ftsstelle Vorarlberg des Arbeitsmarktservice (Regional Office Vorarlberg of the Labour Market Service), Bregenz; (f) The following shall be added to Annex 4: P. ICELAND 1. Sickness, maternity, invalidity, old-age, death, accidents at work and occupational diseases: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k 2. Unemployment benefits: AtvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskrifstofan (the Unemployment Insurance Fund), ReykjavÃ ­k 3. Family benefits: (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), ReykjavÃ ­k Q. LIECHTENSTEIN 1. Sickness, maternity, accidents at work and occupational diseases, unemployment: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Old age and death (a) Old age and survivors' insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 3. Invalidity (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 4. Family benefits: Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) R. NORWAY 1. Unemployment benefits: Arbeitsdirektoratet (the Directorate of Labour), Oslo 2. In all other cases: Rikstrygdeverket (the National Insurance Aministration), Oslo.; (g) The following shall be added to Annex 5: 106. ICELAND  BELGIUM Does not apply. 107. ICELAND  DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 108. ICELAND  GERMANY Does not apply. 109. ICELAND  SPAIN Does not apply. 110. ICELAND  FRANCE Does not apply. 111. ICELAND  GREECE Does not apply. 112. ICELAND  IRELAND Does not apply. 113. ICELAND  ITALY Does not apply. 114. ICELAND  LUXEMBOURG None. 115. ICELAND  NETHERLANDS Exchange of letters of 25 April and 26 May 1995 regarding Article 36(3) and Article 63(3) of the Regulation, concerning the waiving of reimbursement of the cost of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, as laid down in chapter 1 and 4 of Title III of Regulation 1408/71 with the exception of Article 22(1)(c) and Article 55(l)(c). 116. ICELAND  AUSTRIA Arrangement of 21 June 1995 on the refund of costs in the field of social security. 117. ICELAND  PORTUGAL Does not apply. 118. ICELAND  FINLAND Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 119. ICELAND  SWEDEN Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 120. ICELAND  UNITED KINGDOM None. 121. ICELAND  LIECHTENSTEIN Does not apply. 122. ICELAND  NORWAY Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 123. LIECHTENSTEIN  BELGIUM Does not apply. 124. LIECHTENSTEIN  DENMARK Does not apply. 125. LIECHTENSTEIN  GERMANY None. 126. LIECHTENSTEIN  SPAIN Does not apply. 127. LIECHTENSTEIN  FRANCE Does not apply. 128. LIECHTENSTEIN  GREECE Does not apply. 129. LIECHTENSTEIN  IRELAND Does not apply. 130. LIECHTENSTEIN  ITALY None. 131. LIECHTENSTEIN  LUXEMBOURG Does not apply. 132. LIECHTENSTEIN  NETHERLANDS Does not apply. 133. LIECHTENSTEIN  AUSTRIA Arrangement of 14 December 1995 on the refund of costs in the field of social security. 134. LIECHTENSTEIN  PORTUGAL Does not apply. 135. LIECHTENSTEIN  FINLAND Does not apply. 136. LIECHTENSTEIN  SWEDEN Does not apply. 137. LIECHTENSTEIN  UNITED KINGDOM Does not apply. 138. LIECHTENSTEIN  NORWAY Does not apply. 139. NORWAY  BELGIUM Does not apply. 140. NORWAY  DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 141. NORWAY  GERMANY Does not apply. 142. NORWAY  SPAIN Does not apply. 143. NORWAY  FRANCE None. 144. NORWAY  GREECE None. 145. NORWAY  IRELAND Does not apply. 146. NORWAY  ITALY None. 147. NORWAY  LUXEMBOURG No Convention. 148. NORWAY  NETHERLANDS The exchange of letters of 13 January 1994 and 10 June 1994 regarding Article 36(3) and Article 63(3) of Regulation 1408/71 (waiving and reimbursement of costs of benefits in kind provided under the terms of Chapter 1 and 4 of Title III of Regulation 1408/71 with the exception of Article 22(1)(c) and Article 55(1)(c)), and also of the costs entailed in administrative checks and medical examinations referred to in Article 105 of Regulation 574/72. 149. NORWAY  AUSTRIA None. 150. NORWAY  PORTUGAL None. 151. NORWAY  FINLAND Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 152. NORWAY  SWEDEN Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36(3), 63(3) and 70(3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105(2) of the implementing Regulation (costs of administrative checks and medical examinations). 153. NORWAY  UNITED KINGDOM Article 7(3) of the Administrative Agreement of 28 August 1990 on the implementation of the Convention on Social Security.; (h) The following shall be added to Annex 6: P. ICELAND Direct Payment. Q. LIECHTENSTEIN Direct Payment. R. NORWAY Direct Payment.; (i) The following shall be added to Annex 7: P. ICELAND None. Q. LIECHTENSTEIN Liechtensteinische Landesbank (National Bank of Liechtenstein), Vaduz. R. NORWAY Sparebanken NOR (the Union Bank of Norway), Oslo.; (j) The following shall be inserted into Annex 8 at the end of Point A. (a): Iceland and Belgium Iceland and Germany Iceland and Spain Iceland and France Iceland and Luxembourg Iceland and the Netherlands Iceland and Austria Iceland and Finland Iceland and Sweden Iceland and the United Kingdom Iceland and Liechtenstein Iceland and Norway Liechtenstein and Belgium Liechtenstein and Germany Liechtenstein and Spain Liechtenstein and France Liechtenstein and Ireland Liechtenstein and Luxembourg Liechtenstein and the Netherlands Liechtenstein and Austria Liechtenstein and Finland Liechtenstein and Sweden Liechtenstein and the United Kingdom Liechtenstein and Norway Norway and Belgium Norway and Germany Norway and Spain Norway and France Norway and Ireland Norway and Luxembourg Norway and the Netherlands Norway and Austria Norway and Portugal Norway and Finland Norway and Sweden Norway and the United Kingdom; (k) The following shall be inserted into Annex 8 at the end of Point A. (b): Norway and Denmark; (l) The following shall be added to Annex 9: P. ICELAND The average annual cost of benefits in kind shall be calculated by taking into account the benefits provided under social-security schemes in Iceland. Q. LIECHTENSTEIN The average annual cost of benefits in kind shall be calculated by taking into account the benefits granted by the recognized sickness funds in accordance with the provisions of the national legislation on sickness insurance. R. NORWAY The average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided under chapter 2 of the National Insurance Act (Act 17 June 1966), under the Act 19 November 1982 on Municipal Health Care, under the Act 19 June 1969 on Hospitals and the Act 28 April 1961 on Mental Health Care.; (m) The following shall be added to Annex 10: P. ICELAND For all contingencies except Article 17 of the Regulation and Article 102(2) of the implementing Regulation: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k. Q. LIECHTENSTEIN 1. For the purpose of applying Article 11(1) of the implementing Regulation: (a) In relation to Article 14(1) and Article 14b(l) of the Regulation: Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old Age, Survivors' and Invalidity Insurance of Liechtenstein); (b) In relation to Article 17 of the Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy). 2. For the purpose of applying Article 11a(1) of the implementing Regulation: (a) In relation to Article 14a(1) and Article 14b(2) of the Regulation: Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old Age, Survivors' and Invalidity Insurance of Liechtenstein); (b) In relation to Article 17 of the Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy). 3. For the purpose of applying Article 13(2) and (3) and Article 14(1) and (2) of the implementing Regulation: Amt fÃ ¼r Volkswirtschaft und Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Office of National Economy and Old Age, Survivors' and Invalidity Insurance of Liechtenstein). 4. For the purpose of applying Articles 38(1), 70(1), 82(2) and 86(2) of the implementing Regulation: Gemeindeverwaltung (Communal Administration) of the place of residence. 5. For the purpose of applying Article 80(2) and Article 81 of the implementing Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy). 6. For the purpose of applying Article 102(2) of the implementing Regulation in relation to Articles 36, 63 and 70 of the Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy). 7. For the purpose of applying in Article 113(2) of the implementing Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy). R. NORWAY 1. For the purpose of applying Articles 14(1)(a) and (b) of the Regulation, Article 11(1)(a) and (2) of the implementing Regulation when the work is carried out outside Norway, and Article 14a(1)(b) of the Regulation: Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. 2. For the purpose of applying Article 14a(1)(a) of the Regulation if the work is carried out in Norway: The local insurance office in the municipality where the person concerned is resident. 3. For the purpose of applying Article 14(1 )(a) and (b) of the Regulation, if the person concerned is posted in Norway: The local insurance office in the municipality where the employer has his registered office, and if the employer has no registered office in Norway, Stavanger trygdekontor (Stavanger local insurance office), Stavanger. 4. For the purpose of applying Article 14(2) and Article 14(3) of the Regulation: The local insurance office in the municipality in which the person concerned is resident. 5. For the purpose of applying Article 14a(2) of the Regulation: The local insurance office in the municipality where the work is carried out. 6. For the purpose of applying Article 14b(1) and (2) of the Regulation: Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. 7. For the purpose of applying Article 17 of the Regulation: (a) Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. (b) Stavanger trygdekontor (Stavanger local insurance office), Stavanger. For the particular case of (i) Persons working in Norway for a foreign employer not having any registered office in Norway, (ii) Persons working in Norway for an employer with a registered office in Stavanger. 8. For the purpose of applying Articles 36, 63 and 87 of the Regulation and Articles 102(2) and 105(1) of the implementing Regulation: Rikstrygdeverket (the National Insurance Administration), Oslo. 9. For the purpose of applying the remaining provisions of Chapters 1, 2, 3, 4, 5, 7, and 8 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Rikstrygdeverket (the National Insurance Administration), Oslo and its designated bodies (Folketrygdkontoret for utenlandssaker, Oslo the National Insurance Office for Social Insurance Abroad), the regional insurance offices and the local insurance offices). 10. For the purpose of applying Chapter 6 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Arbeidsdirektoratet (the Direktorate of Labour), Oslo and its designated bodies. 11. For the purpose of applying Article 10a of the Regulation and Article 2 of the implementing Regulation: Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. 12. For the pension insurance scheme for seafarers: (a) The local insurance office at the place of residence when the person concerned is resident in Norway (b) Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo in relation to paying benefits under the scheme to persons resident abroad; (n) The following shall be added to Annex 11: P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY None. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT 3.1. 373 Y 0919(02): Decision No 74 of 22 February 1973 concerning the provision of medical care in cases of temporary stay under Article 22(l)(a)(i) of Council Regulation (EEC) No 1408/71 and Article 21 of Council Regulation (EEC) No 574/72 (OJ C 75, 19.9.1973, p. 4). 3.2. 373 Y 0919(03): Decision No 75 of 22 February 1973 concerning the investigation of applications for review made under Article 94(5) of Council Regulation (EEC) No 1408/71 by invalidity pensioners (OJ C 75, 19.9.1973, p. 5). 3.3. 373 Y 0919(06): Decision No 78 of 22 February 1973 concerning the interpretation of Article 7(1 )(a) of Council Regulation (EEC) No 574/72 relating to the procedure for implementing the provisions on reduction and suspension (OJ C 75, 19.9.1973, p. 8). 3.4. 373 Y 0919(07): Decision No 79 of 22 February 1973 concerning the interpretation of Article 48(2) of Council Regulation (EEC) No 1408/71 relating to the aggregation of insurance periods treated as such with regard to insurance for invalidity, old age and death (OJ C 75, 19.9.1973, p. 9). 3.5. 373 Y 0919(09): Decision No 81 of 22 February 1973 concerning aggregation of insurance periods completed in a specific employment pursuant to Article 45(2) of Council Regulation (EEC) No 1408/71 (OJ C 75, 19.9.1973, p. 11). 3.6. 373 Y 0919(11): Decision No 83 of 22 February 1973 concerning the interpretation of Article 68(2) of Council Regulation (EEC) No 1408/71 and of Article 82 of Council Regulation (EEC) No 574/72 relating to increases in unemployment benefit for dependant members of the family (OJ C 75, 19.9.1973, p. 14). 3.7. 373 Y 0919(13): Decision No 85 of 22 February 1973 concerning the interpretation of Article 57(1) of Council Regulation (EEC) No 1408/71 and of Article 67(3) of Council Regulation (EEC) No 574/72 to the determination of the applicable legislation and the institution competent for the granting of benefits in respect of occupational diseases (OJ C 75, 19.9.1973, p. 17). 3.8. 373 Y 1113(02): Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on social security for migrant workers (OJ C 96, 13.11.1973, p. 2) as amended by:  395 D 0512: Decision No 159 of 3 October 1995 (OJ L 294, 8.12.1995, p. 38). 3.9. 374 Y 0720(06): Decision No 89 of 20 March 1973 concerning the interpretation of Article 16(1) and (2) of Council Regulation (EEC) No 1408/71 relating to persons employed by diplomatic missions and consular posts (OJ C 86, 20.7.1974, p. 7). 3.10. 374 Y 0720(07): Decision No 91 of 12 July 1973 concerning the interpretation of Article 46(3) of Council Regulation (EEC) No 1408/71 relating to the award of benefits due under paragraph 1 of the said Article (OJ C 86, 20.7.1974, p. 8). 3.11. 374 Y 0823(04): Decision No 95 of 24 January 1974 concerning the interpretation of Article 46(2) of Council Regulation (EEC) No 1408/71 on the calculation of pro rata pensions (OJ C 99, 23.8.1974, p. 5). 3.12. 374 Y 1017(03): Decision No 96 of 15 March 1974 concerning the revision of rights to benefit pursuant to Article 49(2) of Council Regulation (EEC) No 1408/71 (OJ C 126, 17.10.1974, p. 23). 3.13. 375 Y 0705(02): Decision No 99 of 13 March 1975 concerning the interpretation of Article 107(1) of Council Regulation (EEC) No 574/72 with regard to the obligation to recalculate current benefits (OJ C 150, 5.7.1975, p. 2). 3.14. 375 Y 0705(03): Decision No 100 of 23 January 1975 concerning the refund of cash benefits provided by the institution of the place of stay or of residence on behalf of the competent institution and the details of refunding these benefits (OJ C 150, 5.7.1975, p. 3). 3.15. 376 Y 0526(03): Decision No 105 of 19 December 1975 on the implementation of Article 50 of Council Regulation (EEC) No 1408/71 (OJ C 117, 26.5.1976, p. 3). 3.16. 378 Y 0530(02): Decision No 109 of 18 November 1977 amending Decision No 92 of 22 November 1973, concerning the concept of sickness and maternity insurance benefits in kind referred to in Articles 19(1) and (2), 22, 25(1), (3) and (4), 26, 28(1) and 28a, 29 and 31 of Council Regulation (EEC) No 1408/71 and the determination of the amounts to be refunded under Articles 93, 94 and 95 of Council Regulation (EEC) No 574/72, as well as the advances to be paid in pursuance of Article 102(4) of the same Regulation (OJ C 125, 30.5.1978, p. 2). 3.17. 383 Y 0115: Decision No 115 of 15 December 1982 concerning the granting of prostheses, major appliances and other substantial benefits in kind provided for in Article 24(2) of Council Regulation (EEC) No 1408/71 (OJ C 193, 20.7.1983, p. 7). 3.18. 383 Y 0117: Decision No 117 of 7 July 1982 concerning the conditions for implementing Article 50(1)(a) of Council Regulation (EEC) No 574/72 (OJ C 238, 7.9.1983, p. 3), as amended by:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Point 2(2): Iceland Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k. Liechtenstein Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old Age, Survivors' and Invalidity Insurance of Liechtenstein), Vaduz. Norway Rikstrygdeverket (National Insurance Administration), Oslo. 3.19. 383 Y 1112(02): Decision No 118 of 20 April 1983 concerning the conditions for implementing Article 50(l)(b) of Council Regulation (EEC) No 574/72 (OJ C 306, 12.11.1983, p. 2), as amended by:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Point 2(4): Iceland Tryggingastofnun rÃ ­kisins (the State Social Security Institute), ReykjavÃ ­k. Liechtenstein Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old Age, Survivors' and Invalidity Insurance of Liechtenstein), Vaduz. Norway Rikstrygdeverket (National Insurance Administration), Oslo. 3.20. 383 Y 1102(3): Decision No 119 of 24 February 1983 concerning the interpretation of Article 76 and Article 79(3) of Council Regulation (EEC) No 1408/71 and of Article 10(1) of Council Regulation (EEC) No 574/72 relating to the overlapping of family benefits and allowances (OJ C 295, 2.11.1983, p. 3). 3.21. 383 Y 0121: Decision No 121 of 21 April 1983 concerning the interpretation of Article 17(7) of Council Regulation (EEC) No 574/72 relating to the granting of prosthesis, major appliances and other substantial benefits in kind (OJ C 193, 20.7.1983, p. 10). 3.22. 386 Y 0126: Decision No 126 of 17 October 1985 concerning the application of Articles 14(l)(a), 14a(1)(a), 14b(1) and (2) of Council Regulation (EEC) No 1408/71 (OJ C 141, 7.6.1986, p. 3). 3.23. 386 Y 0130: Decision No 130 of 17 October 1985 concerning the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001; E 101-127; E 201-215; E 301-303; E 401-411) (86/303/EEC) (OJ L 192, 15.7.1986, p. 1), as amended by:  391 X 140: Decision No 144 of 9 April 1990 (E 401-E 410F) (OJ L 71, 18.3.1991, p. 1),  394 X 0604: Decision No 153 of 7 October 1993 (E 001, E 103-E 127) (OJ L 244, 19.9.1994, p. 22),  394 X 0605: Decision No 154 of 8 February 1994 (E 301, E302, E303) (OJ L 244, 19.9.1994, p. 123),  395 D 0353: Decision No 155 of 6 July 1994 (E 401 to 411) (OJ L 209, 5.9.1995, p. 1). 3.24. C/271/87/p. 3: Decision No 132 of 23 April 1987 concerning the interpretation of Article 40(3)(a)(ii) of Council Regulation (EEC) No 1408/71 (OJ C 271, 9.10.1987, p. 3). 3.25. C/284/87/p. 3: Decision No 133 of 2 July 1987 concerning the application of Articles 17(7) and 60(6) of Council Regulation (EEC) No 574/72 (OJ C 284, 22.10.1987, p. 3 and OJ C 64, 9.3.1988, p. 13). 3.26. C/64/88/p. 4: Decision No 134 of 1 July 1987 concerning the interpretation of Article 45(2) of Council Regulation (EEC) No 1408/71 relating to aggregation of insurance periods completed in an occupation subject to a special scheme in one or more Member States (OJ C 64, 9.3.1988, p. 4). 3.27. C/281/88/p. 7: Decision No 135 of 1 July 1987 concerning the granting of benefits in kind provided for in Article 17(7) and Article 60(6) of Council Regulation (EEC) No 574/72 and the concepts of urgency within the meaning of Article 20 of Council Regulation (EEC) No 1408/71 and of extreme urgency within the meaning of Articles 17(7) and 60(6) of Council Regulation (EEC) No 574/72 (OJ C 281, 9.3.1988, p. 7), as amended by:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Point 2(2): (p) IKR 35 000 for the institution of the place of residence in Iceland; (q) CHF 800 for the institution of the place of residence in Liechtenstein; (r) NOK 3 600 for the institution of the place of residence in Norway. 3.28. C/64/88/p. 7: Decision No 136 of 1 July 1987 concerning the interpretation of Article 45(1) to (3) of Council Regulation (EEC) No 1408/71 with regard to the taking into account of insurance periods completed under the legislations of other Member States for the acquisition, retention or recovery of the right to benefits (OJ C 64, 9.3.1988, p. 7). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to the Annex: P. ICELAND None. Q. LIECHTENSTEIN None. R. NORWAY None. 3.29. C/140/89/p. 3: Decision No 137 of 15 December 1988 concerning the application of Article 15(3) of Council Regulation (EEC) No 574/72 (OJ C 140, 6.6.1989, p. 3). 3.30. C/287/89/p. 3: Decision No 138 of 17 February 1989 concerning the interpretation of Article 22(1)(c)(i) of Council Regulation (EEC) No 1408/71 in the case of organ transplants or other forms of surgery requiring tests on biological samples while the person concerned is not present in the Member State where the tests are carried out (OJ C 287, 15.11.1989, p. 3). 3.31. C/94/90/p. 3: Decision No 139 of 30 June 1989 concerning the date to be taken into consideration for determining the rates of conversion referred to in Article 107 of Council Regulation (EEC) No 574/72 to be applied when calculating certain benefits and contributions (OJ C 94, 12.4.1990, p. 3). 3.32. C/94/90/p. 4: Decision No 140 of 17 October 1989-concerning the rate of conversion to be applied by the institution of a wholly unemployed frontier worker's place of residence to the last wage or salary he received in the competent State (OJ C 94, 12.4.1990, p. 4). 3.33. C/94/90/p. 5: Decision No 141 of 17 October 1989 amending Decision No 127 of 17 October 1985 concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Regulation (EEC) No 574/72/EEC (OJ C 94, 12.4.1990, p. 5). 3.34. C/80/90/p. 7: Decision No 142 of 13 February 1990 concerning the application of Articles 73, 74 and 75 of Council Regulation (EEC) No 1408/71 (OJ C 80, 30.3.1990, p. 7). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Point 1 shall not apply. (b) Point 3 shall not apply. 3.35. 391 D 0425: Decision No 147 of 11 October 1990 concerning the application of Article 76 of Council Regulation (EEC) No 1408/71 (OJ L 235, 23.8.1991, p. 21), as amended by:  395 D 0353: Decision No 155 of 6 July 1994 (E 401 to 411) (OJ L 209, 5.9.1995, p. 1). 3.36. 393 D 0068: Decision No 148 of 25 June 1992 concerning the use of the certificate concerning the applicable legislation (Form E 101) where the period of posting does not exceed three months (OJ L 22, 30.1.1993, p. 124). 3.37. C/229/93/p. 5: Decision No 150 of 26 June 1992 concerning the application of Articles 77, 78 and 79(3) of Regulation (EEC) No 1408/71 and of Article 10(1)(b)(ii) of Regulation (EEC) No 574/72 (OJ C 229, 25.8.1993, p. 5), as amended by:  1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following Adaptations: The following shall be added to the Annex: P. ICELAND Tryggingastofnun rÃ ­kisins (The State Social Security Institute), Laugavegur 114, 150 ReykjavÃ ­k. Q. LIECHTENSTEIN 1. For family benefits: Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein). 2. For orphan pensions: Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' insurance of Liechtenstein). R. NORWAY Folketrygdkontoret for Utenlandssaker (The National Insurance Office for Social Insurance Abroad), Oslo. 3.38. 394 D 602: Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and Article 2 of Regulation (EEC) No 1247/92 (OJ L 244, 19.9.1994, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to the Annex: 13. Iceland:  Tryggingastofnun rÃ ­kisins (The State Social Security Institute), Laugavegur 114, 150 ReykjavÃ ­k. 14. Norway:  Folketrygdkontoret for Utenlandssaker (The National Insurance Office for Social Insurance Abroad), Oslo. 15. Liechtenstein:  Amt fur Volkswirtschaft (Office of National Economy) concerning maternity allowances  Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' insurance of Liechtenstein) concerning allowances for widowers, supplementary benefits to the old age, survivors' and invalidity insurance and concerning helplessness allowances  Liechtensteinische Invalidenversicherung (Invalidity Insurance) concerning allowances for blind persons. 3.39. 395 D 0419: Decision No 156 of 7 April 1995 concerning the rules of priority with regard to sickness and maternity insurance adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers (OJ L 249, 17.10.1995, p. 41). 3.40. 296 D 0172: Decision No 160 of 28 November 1995 concerning the scope of Article 71(l)(b)(ii) of Council Regulation (EEC) No 1408/71 relating to the right to unemployment benefits of workers, other than frontier workers, who, during their last employment, were residing in the territory of a Member State other than the competent State (OJ L 49, 28.2.1996, p. 31). 3.41. 296 D 0249: Decision No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34(4) of Regulation (EEC) No 574/72 (OJ L 83, 2.4.1996, p. 19). 3.42. 384 Y 0802(32): Decision No 162 of 31 May 1996 concerning the interpretation of Articles 14(1) and 14b(l) of Council Regulation (EEC) No 1408/71 on the legislation applicable to posted workers (OJ L 241, 21.9.1996, p. 28). 3.43. 386 Y 0128: Decision No 163 of 31 May 1996 concerning the interpretation of Article 22(1)(A) of Regulation (EEC) No 1408/71 in respect of persons undergoing dialysis or oxygen therapy (OJ L 241, 21.9.1996, p. 31). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 4.1. Recommendation No 14 of 23 January 1975 concerning the issue of Form E 111 to workers posted abroad (adopted by the Administrative Commission during its 139th session on 23 January 1975). 4.2. Recommendation No 15 of 19 December 1980 on the determination of the language of issue of the forms required for the purposes of Regulations No 1408/71/EEC and No 574/72/EEC (adopted by the Administrative Commission during its 176th session on 19 December 1980). 4.3. 385 Y 0016: Recommendation No 16 of 12 December 1984 concerning the conclusion of agreements pursuant to Article 17 of Regulation No 1408/71/EEC (OJ C 273, 24.10.1985, p. 3). 4.4. 385 Y 0017: Recommendation No 17 of 12 December 1984 concerning the statistical data to be supplied each year for the drawing up of the reports of the Administrative Commission (OJ C 273, 24.10.1985, p. 3). 4.5. 386 Y 0018: Recommendation No 18 of 28 February 1986 relating to the legislation applicable to unemployed persons engaged in part-time work in a Member State other than the State of residence (OJ C 284, 11.11.1986, p. 4). 4.6. C/199/93 p. 11: Recommendation No 19 of 24 November 1992 on the improvement of cooperation among the Member States in implementing the Community Regulations (OJ C 199, 23.7.1993, p. 11). 4.7. 396 X 0592: Recommendation No 20 of 31 May 1996 concerning improvement of the administration and settlement of reciprocal claims (OJ L 259, 12.10.1996, p. 19). 5.1. 380 Y 0609(03): Updating of the Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ C 139, 9.6.1980, p. 1). 5.2. 381 Y 0613(01): Declarations by Greece provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ C 143, 13.6.1981, p. 1). 5.3. 383 Y 1224(01): Amendments to the Declaration of the Federal Republic of Germany provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ C 351, 24.12.1983, p. 1). 5.4. C/338/86/p. 1: Updating of the Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ C 338, 31.12.1986, p. 1). 5.5. C/107/87/p. 1: Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed and self employed persons and their families moving within the Community (OJ C 107, 22.4.1987, p. 1). 5.6. C/323/80/p. 1: Notification to the Council by the Governments of the Federal Republic of Germany and of the Grand Duchy of Luxembourg of the conclusion of a convention between these two Governments on various social security questions, pursuant to Articles 8(2) and 96 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ C 323, 11.12.1980, p. 1). 5.7. L/90/87/p. 39: Declaration made by the French Republic pursuant to Article 1(j) of Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, self-employed persons and members of their families moving within the Community (OJ L 90, 2.4.1987, p. 39). MODALITIES FOR THE PARTICIPATION OF EFTA STATES IN THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS AND IN THE AUDIT BOARD ATTACHED TO THIS COMMISSION IN ACCORDANCE WITH ARTICLE 101(1) OF THE AGREEMENT Iceland, Liechtenstein and Norway may each send a representative, present in an advisory capacity (observer), to the meetings of the Administrative Commission on Social Security for Migrant Workers attached to the Commission of the European Communities and to the meetings of the Audit Board attached to the said Administrative Commission.